Citation Nr: 0726091	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-34 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residual scarring of the left infraorbital region.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residual scarring of the right scalp.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
eyelid injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of a left thumb injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied reopening the veteran's 
claims for service connection on the basis of new and 
material evidence.

In August 2007, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) (2006).

In May 2005, the RO denied, among other things, to reopen a 
claim for entitlement to service connection for a left thumb 
disorder.  In a May 2005 statement, the veteran stated "I 
did cut my left thumb almost off on a bench saw while on that 
ship . . ."  The Board considers this a timely Notice of 
Disagreement (NOD) on the claim for a left thumb disorder.  
The RO sent the appellant a statement of the case (SOC) in 
November 2006 but it did not include residuals of a left 
thumb injury.

Therefore, the claim for residuals of a left thumb injury is 
REMANDED to the Agency of Original Jurisdiction (AOJ) for the 
issuance of a statement of the case (SOC) under the holding 
in Manlincon v. West, 12 Vet. App. 238 (1999).  
VA will notify the appellant if further action is required on 
his part.




FINDINGS OF FACT

1.  The RO denied claims for a left orbital scar, right scalp 
scar, and left eye growth by decision dated in May 1962.  In 
December 1978, the RO denied claims for left eye scar and 
right scalp scar.  The veteran did not appeal and those 
decisions became final.

2.  In May 2002, the RO found that new and material evidence 
had not been submitted to reopen claims for residual scarring 
of the left infraorbital region or residual scarring of the 
right scalp, and entitlement to service connection for 
residuals of a left eyelid injury and residuals of a left 
thumb injury.  

3.  The veteran appealed but ultimately withdrew those claims 
in December 2004.  

4.  The May 2002 rating decision is the last final denial as 
to the claims for left eye scar, right scalp scar, left 
thumb, and left eyelid.

5.  Evidence received since the RO's May 2002 rating 
decision, with respect to the residual scarring of the right 
scalp, is relevant and probative of the issue at hand.

6.  Competent evidence reflects that the veteran sustained an 
injury to the right scalp during active duty.  Post-service 
evidence reflects residual scarring in the right scalp area.

7.  Evidence received since the RO's May 2002 rating 
decision, with respect to the issues of residual scarring of 
the left infraorbital region and residuals of a left eyelid 
injury, does not relate to a necessary unestablished fact or 
raise a reasonable possibility of substantiating the claim 
for scars of the left infraorbital region.


CONCLUSIONS OF LAW

1.  The evidence received since the RO's May 2002 decision 
with respect to the residual scarring of the right scalp is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2006).

2.  Giving the veteran the benefit of the doubt, residual 
scarring of the right scalp was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.303 (2006). 

3.  The evidence received since the RO's May 2002 rating 
decision denying the claim for entitlement to service 
connection for residual scarring of the left infraorbital 
region is not new and material; thus, the claim to reopen is 
denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2006).

4.  The evidence received since the RO's May 2002 rating 
decision denying the claim for entitlement to service 
connection for a left eyelid injury is not new and material; 
thus, the claim to reopen is denied.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred coincident with service or, 
if preexisting, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intervening causes; however, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a 
veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is 
"new" and "material."  Smith v. West, 12 Vet. App. 312 
(1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).  Consideration must be given to all evidence 
since the last final denial.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Historically, in February 1962, the veteran's claim was 
received for cuts over the left eye and a growth in his eye, 
which were denied by a rating decision of May 1962.  In 1962, 
the RO reasoned there was no evidence of any left eye injury 
or eye growth in service, nor during the one year presumptive 
period post service.  It also reasoned that left eye injury 
or eye growth was not shown by the evidence of record.  
Notice was mailed to the veteran in May 1962.  The veteran 
did not disagree, and that decision became final.

In November 1978, the veteran filed claim for left eye and 
right scalp scars.  In December 1978, the RO denied the claim 
to reopen left eye and right on the basis of no new and 
material evidence.  The veteran did not file a notice of 
disagreement, and the decision became final.  

In February 2002, the RO received the veteran's request to 
reopen the claims of entitlement to service connection for 
head injury with scars, left eyelid injury, and also added a 
claim for left thumb injury.  In a May 2002 rating decision, 
the claims to reopen entitlement to service connection for 
scars of the left infraorbital region, and scars of the right 
scalp were reopened and denied.  The claims for entitlement 
to service connection for left eyelid injury and left thumb 
injury with scar were denied on the merits.  

In May 2002, the appellant disagreed, and the RO issued an 
SOC in May 2003, to which the appellant raised a substantive 
appeal that same month.  In December 2004, the appellant 
withdrew his claims and the Board issued a decision that same 
month dismissing the claims.  

The appellant sought to reopen his claims in February 2005 
for scars of the left infraorbital region, scars of the right 
scalp, residuals of a left eyelid injury, and a left thumb 
injury with scar.  The RO issued a rating decision in May 
2005 denying entitlement to service connection for left thumb 
injury with scar and recharacterized the issue as "left 
eyelid injury (also claimed as head injury with scars)." 

In May 2006, the RO issued another rating decision denying 
reopening claims for service connection for scars of the left 
infraorbital region, scars of the right scalp, residuals of a 
left eyelid injury.  In July 2006, the RO received the 
appellant's NOD, and the RO issued an SOC.  He disagreed and 
this appeal ensued.

Notwithstanding the decision of the RO, the Board must first 
determine whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996) (regardless of a determination 
made by the regional office, the Board must ensure that it 
has jurisdiction over a case before adjudicating the case on 
the merits); see also 38 U.S.C.A. §§ 5108, 7104 (appellant 
must present new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened).  

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Residual Scarring of the 
Right Scalp

As an initial matter, the Board finds that the veteran has 
submitted new and material evidence to reopen a claim 
regarding residual scarring of the right scalp.  While the 
veteran had previously submitted photographs of himself with 
a bandage on his right scalp area, he submitted additional 
photographs purporting to reflect that he sustained a injury 
to the right scalp area.

The veteran is competent to report that he sustained an 
injury to his right scalp area because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  In addition, the Board accepts his new photographic 
evidence as an indication that he sustained an injury on the 
right scalp area during service and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim is reopened.

Having determined that the claim should be reopened, the 
Board will now consider the issue on a de novo basis.  

Service medical records are negative for complaints of, 
treatment for, or a diagnosis related to a right scalp scar.  
Nonetheless, the veteran has submitted photographic evidence 
of himself with a bandage on his right scalp area.  There is 
no basis to doubt that the photographs are legitimate.  

Moreover, the appellant submitted a statement from his former 
girlfriend to the effect that while he was home on leave 
about the time of his injury, she accompanied him to St. 
Albans Hospital on Long Island in New York for treatment.  
She contended that he received the injury, was treated for 
it, and bandaged while serving aboard ship, but because it 
caused him a problem while on leave, he sought treatment.  

In addition, in a post-service evidence VA examination report 
dated in March 1962, the veteran reported, among other 
things, that he sustained a laceration of the right parietal 
region when he grazed a bulkhead.  Physical examination 
revealed faint linear scar approximately 1 1/2 inches long at 
the right fronto-parietal region of the scalp.

Based on the evidence above, the Board is of the opinion that 
entitlement to service connection for residual scarring of 
the right scalp area should be granted.  While service 
medical records do not show treatment for a right scalp 
injury, the veteran's statements, the photographic evidence, 
and the statements of a former girlfriend are all consistent.  
Further, post service evidence reflects residual scarring in 
that area.  As such, and giving the veteran the benefit of 
the doubt, the Board finds that the claim for service 
connection for residual scarring of the right scalp area 
should be granted. 

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Residual Scarring of the Left Infraorbital Region, or to 
Reopen a Claim of Entitlement to Residuals of a Left Eyelid 
Injury

As the analysis of these claims is the same, they will be 
discussed together.  Since the last final denial in May 2002, 
the veteran has submitted multiple written statements 
regarding the claims for left eye scarring and a left eye 
injury, outpatient treatment records, and, as discussed 
above, photographic evidence of himself during his service 
days.

First, the Board has reviewed the multiple written statements 
submitted by the veteran.  In effect, he maintains that he 
sustained an injury to the left eye area, which resulted in 
an eye injury and residual scarring.  Although these recent 
statements were offered since the May 2002 decision, this 
evidence is basically the same arguments that the veteran has 
maintained all along.  A simple reiteration of the facts is 
not sufficient to reopen a previously denied claim.  

Accordingly, the Board concludes that the veteran's written 
statements are not "new" and "material" to reopen his 
claims as required under the applicable statutory and 
regulatory provisions.  Moreover, he is not competent to 
establish a medical relationship between a current medical 
disorder and any incident of his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, resolution of these issues turns on a medical 
matter, lay statements, alone, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211 (1993).

Next, the veteran has submitted VA clinical records on 
unrelated medical problems.  While new, these records are not 
relevant to the issue of residual scarring of the left eye or 
a left eye injury.  Further, he has submitted photographic 
evidence reflecting a bandage over the right scalp area 
(discussed above); however, this evidence does substantiate 
his claims of a left eye injury or residual scarring of the 
left eye area.

In sum, the Board finds that the additional evidence with 
respect to left eye blindness submitted since the May 2002 
decision is not new and material, does not raise a reasonable 
possibility of substantiating the veteran's claims, and does 
not warrant reopening of the claims.  Accordingly, the RO's 
May 2002 decision is final and the veteran's claims to reopen 
are denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  In addition, VA must inform the 
veteran what evidence would be necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in March 2005 and 
December 2006.  He has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  A 
specific VA medical opinion is not needed to consider whether 
the veteran has submitted new and material evidence but, 
rather, the Board has reviewed all the evidence submitted to 
the claims file since the last final denial.  Therefore, a 
remand for a VA examination or opinion is not warranted.  See 
also 38 C.F.R. § 3.159(c)(4)(iii) (2006).

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection and new and material evidence, and 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal in June 2006 and December 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


ORDER

The application to reopen a claim of entitlement to service 
connection for residual scarring of the left infraorbital 
region is denied.

The application to reopen a claim of entitlement to service 
connection for residual scarring of the right scalp is 
granted.

Service connection for residual scarring of the right scalp 
is granted.

The application to reopen a claim of entitlement to service 
connection for residuals of a left eyelid injury is denied.


REMAND

With respect to the remaining claim of new and material 
evidence to reopen a claim for residuals of a left thumb 
injury, the Board finds that the claim should be remanded for 
due process considerations.

As noted above, in May 2005, the RO denied, among other 
things, to reopen a claim for entitlement to service 
connection for a left thumb disorder.  In a May 2005 
statement, the veteran submitted a NOD on the issue of a left 
thumb disorder.  The RO sent the appellant an SOC in November 
2006 but it did not include residuals of a left thumb injury.

To date, however, no SOC has ever been issued.  The Veterans 
Claims Court has directed that where a veteran has submitted 
a timely NOD with an adverse decision, and the RO has not yet 
issued an SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on the issues 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left thumb injury.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the 
veteran and his representative on the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for residuals of a left thumb 
injury.  The veteran is informed that the 
claim will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed, the issue 
should be certified to the Board for 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


